Citation Nr: 1218506	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical strain.

3.  Entitlement to service connection for a bilateral knee strain.

4.  Entitlement to service connection for a bilateral foot strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to August 2007.  Personnel records show that he is a combat veteran and in receipt of the Combat Action Ribbon as well as the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal arises out of the Veteran's claim that his current low back disorder, cervical spine strain, bilateral knee strain, and bilateral foot strain are related to his service with the United States Marine Corps from May 2004 to August 2007.  Specifically, he contends that the pain in his low back, cervical spine, knees, and feet began during his combat deployment to Iraq when he was exposed to strenuous conditions such as IEDs (improvised explosive devices), gunfire, humps, forced marches, and long patrols through Iraq which would last from 8 to 12 hours while wearing 70 pounds of gear for a little over three years.        

The Veteran's October 2003 enlistment examination shows normal lower extremities, feet, and spine and in his October 2003 report of medical history the Veteran denied "recurrent back pain or any back problem," "foot trouble," and "knee trouble."  Service treatment records show that the Veteran was exposed to combat injuries.  Significantly, the Veteran received a gunshot wound to the right shoulder in October 2006 and subsequently developed posttraumatic stress disorder (PTSD) as a result of this injury.  In a March 2007 report of medical history the Veteran marked "yes" when asked whether he experienced "recurrent back pain or any back problem," "foot trouble," and "knee trouble."  However, an April 2007 examination report showed normal lower extremities, feet, and spine.  

The Veteran filed a claim for service connection for several disorders, including the low back, neck, foot, and knee pain in August 2007, immediately upon his discharge from military service.  In connection with this claim he was afforded a VA general medical examination in November 2007.  Upon physical examination the examiner diagnosed the following:  1) lumbar spine strain, chronic, muscular in nature, aggravated by current strenuous working conditions in a warehouse, 2) cervical spine muscular strain secondary and aggravated by current work conditions within a warehouse facility, 3) bilateral knees - chronic knee strain, bilateral, currently non-debilitating and controlled with rest and occasional over-the-counter medications.  Physical examination did not support internal derangement and X-rays did not show degenerative changes.  And, 4) bilateral foot strain secondary to time spent on his feet.  X-rays did not show degenerative changes.  Aggravated by current work conditions in a warehouse facility.   The examiner did not include much of any rationale for the opinions.

The RO denied the claims in part because the 2007 examiner found that the knee strain was non-debilitating and controlled with rest, and that the strain to the low back, cervical spine, and feet was aggravated by (related to) work conditions in the warehouse.  The Board notes that the Veteran no longer works in the warehouse and that it is unclear as to whether or not he has any currently diagnosed disability involving the neck, back, knees, or feet.  While the medical record since 2007 does not document much (if anything) in the way of treatment for problems related to the knees, back, neck, or feet, the Veteran maintains that the conditions are related to service.

As noted above, personnel records show that the Veteran is a combat veteran and in receipt of the Combat Action Ribbon as well as the Purple Heart.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Section 1154(b) does not provide a substitute for medical nexus evidence, but rather serves only to reduce the evidentiary burden for combat veterans with respect to the submission of evidence of incurrence or aggravation of an injury or disease in service.  Kessel v. West, 13 Vet. App. 9 (1999) (en banc).   

Given the complaints of low back, neck, foot, and knee pain during service, the diagnoses of strains to each of these areas three months after service, and the lack of any rationale provided in the 2007 VA examination report for why these conditions were not related to service, the Board finds that another examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted above, the file contains little in the way of medical records of treatment for the claimed disorders from 2007 to the present.  Prior to any examination, the RO should attempt to obtain copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.   Enlist the assistance of the Veteran to ascertain whether there may exist any outstanding records of pertinent VA or private medical treatment for problems associated with the low back, the cervical spine, the knees, or the feet.  After obtaining any necessary release forms, the RO/AMC shall request and obtain any private or VA medical records not already associated with the claims file, including records from 2007 to the present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of the claimed low back, neck, foot, and knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current disorders of the low back, neck, feet, and knees.  For each disorder identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including his to in-service complaints of low back, neck, foot, and knee pain.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner should specifically consider the following:
* the Veteran's service treatment records showing complaints of "recurrent back pain or any back problem," "foot trouble," and "knee trouble" in a March 2007 report of medical history as well as the April 2007 separation examination report showing normal lower extremities, feet, and spine;  
* the report of the November 2007 VA examination showing diagnoses of strains to each of these areas three months after service;
* the Veteran's contentions that he developed these disorders during his combat deployment to Iraq.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The RO/AMC should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action is required, it should be undertaken prior to further adjudication.

4.  When all development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


